DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to Applicant’s filing dated 01/14/2021. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 02/05/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4-7, 9-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al., US 20160104486 A1.
Regarding claim 1, Penilla discloses a system comprising: at least one microphone located in a fixed structure; at least one processor; and memory storing instructions configured to instruct the at least one processor to:
collect audio data regarding a user of a vehicle, wherein the audio data includes audio data collected by the at least one microphone (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. Receiving, at the vehicle, data for a user account to use the vehicle. The cloud processing server uses the user account to identify a user profile of a user. Then, receiving, from the cloud processing server, voice profiles, for the user profile – See at least abstract. Vocal parameters and prosody features such as pitch variables and speech rate may be analyzed through pattern recognition, e.g., using one or more microphones of a vehicle – See at least ¶136);
	analyze the audio data using voice recognition to determine a characteristic of the user (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. A user's tone of voice is analyzed to determine matches in predefined tones. The tones are matched to voice profiles that determine or correlate to a selected vehicle response – See at least ¶9); and 
	generate, based on the determined characteristic, a configuration used to control access to media provided for the user in the vehicle (The processing system enables the vehicle response to be tailored to respond to the user's voice input in a way that respects or understands the user's possible mood or possible state of mind. If the user's tone implies that the user is rushed, the system will process that tone in the voice and will provide a vehicle response in a more expedited manner. If the tone implies that the user is relaxed, the system may provide supplemental information in addition to responding to the voice input – See at least ¶10).

	Regarding claim 2, Penilla discloses wherein the configuration is used to configure firmware for a controller of the vehicle, and the controller controls an infotainment system that provides access to the media for the user (The vehicle system can be set by the user to function with varying levels of autonomy. A user can set the vehicle to a high level of autonomy – See at least ¶42. The vehicle includes control functions that includes navigation functions, entertainment functions, safety functions, operational functions, and communication functions – See at least ¶115. Processing can be performed by a specialized circuit, integrated circuit, or via software and a processor, or firmware – See at least ¶291).

	Regarding claim 4, Penilla discloses wherein the configuration is loaded into memory of a controller of the vehicle (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. Receiving, at the vehicle, data for a user account to use the vehicle. The cloud processing server uses the user account to identify a user profile of a user. Then, receiving, from the cloud processing server, voice profiles, i.e. microphone, for the user profile – See at least abstract).
Regarding claim 5, Penilla discloses wherein the generated configuration is provided to a server for sending to the vehicle as an update (The training and/or calibration data can then be transferred to the vehicle as a setting update, e.g., via the internet using a wireless connection – See at least ¶140).

Regarding claim 6, Penilla discloses an infotainment system configured to play the media for the user (The tone of voice is thus viewed as a tone identifier. The tone identifier, in one configuration, can be identified from the audio signature produced from the voice input. The audio signature can then be used to identify a type of vehicle response that is most appropriate for the tone in which the voice input is made – See at least ¶18. Examiner notes the audio signature is the media).

Regarding claim 7, Penilla discloses wherein the collected audio data further includes audio data associated with input selections made by the user in a user interface of the vehicle (The processing system enables the vehicle response to be tailored to respond to the user's voice input in a way that respects or understands the user's possible mood or possible state of mind. If the user's tone implies that the user is rushed, the system will process that tone in the voice and will provide a vehicle response in a more expedited manner. If the tone implies that the user is relaxed, the system may provide supplemental information in addition to responding to the voice input – See at least ¶10).

Regarding claim 9, Penilla discloses a method comprising: 
receiving, by at least one processor, audio data regarding a user of a vehicle, wherein the audio data is collected by at least one microphone located in a fixed structure in which the user is present (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. Receiving, at the vehicle, data for a user account to use the vehicle. The cloud processing server uses the user account to identify a user profile of a user. Then, receiving, from the cloud processing server, voice profiles, i.e. microphone, for the user profile – See at least abstract. Vocal parameters and prosody features such as pitch variables and speech rate may be analyzed through pattern recognition, e.g., using one or more microphones of a vehicle – See at least ¶136); 
analyzing, by the at least one processor, the audio data using voice recognition to determine a characteristic of the user (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. A user's tone of voice is analyzed to determine matches in predefined tones. The tones are matched to voice profiles that determine or correlate to a selected vehicle response – See at least ¶9); and 
configuring, based on the determined characteristic, access to media provided for the user in the vehicle (The processing system enables the vehicle response to be tailored to respond to the user's voice input in a way that respects or understands the user's possible mood or possible state of mind. If the user's tone implies that the user is rushed, the system will process that tone in the voice and will provide a vehicle response in a more expedited manner. If the tone implies that the user is relaxed, the system may provide supplemental information in addition to responding to the voice input – See at least ¶10).

Regarding claim 10, Penilla discloses wherein the configuration is loaded into memory of a controller of the vehicle (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. Receiving, at the vehicle, data for a user account to use the vehicle. The cloud processing server uses the user account to identify a user profile of a user. Then, receiving, from the cloud processing server, voice profiles, i.e. microphone, for the user profile – See at least abstract).

Regarding claim 11, Penilla discloses wherein the generated configuration is provided to a server for sending to the vehicle as an update (The training and/or calibration data can then be transferred to the vehicle as a setting update, e.g., via the internet using a wireless connection – See at least ¶140).

Regarding claim 12, Penilla discloses wherein configuring the access comprises configuring a volume associated with playing the media for the user (The vehicle includes control functions that includes navigation functions, entertainment functions, safety functions, operational functions, and communication functions – See at least ¶115. Processing can be performed by a specialized circuit, integrated circuit, or via software and a processor, or firmware – See at least ¶291).

Regarding claim 13, Penilla discloses wherein configuring the access comprises configuring a sequence of the media (The tone of voice is thus viewed as a tone identifier. The tone identifier, in one configuration, can be identified from the audio signature produced from the voice input. The audio signature can then be used to identify a type of vehicle response that is most appropriate for the tone in which the voice input is made – See at least ¶18. Examiner notes the audio signature is the media).

Regarding claim 14, Penilla discloses wherein the characteristic of the user is a mood of the user (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. A user's tone of voice is analyzed to determine matches in predefined tones. The tones are matched to voice profiles that determine or correlate to a selected vehicle response – See at least ¶9).

Regarding claim 18, Penilla discloses wherein the audio data is further collected from at least one sensor of a wearable computing device worn by the user (Predefined or learned settings can be saved to the database in cloud services and associated with the user account. Updates to the settings can then be made at any time by accessing cloud services over the Internet using any device, whether the devices are in the car, of the car, a portable device, a smart watch – See at least ¶171).

Regarding claim 19, Penilla discloses wherein the audio data is further collected from at least one sensor of the vehicle (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. A user's tone of voice is analyzed to determine matches in predefined tones. The tones are matched to voice profiles that determine or correlate to a selected vehicle response – See at least ¶9).

Regarding claim 20, Penilla discloses a non-transitory computer storage medium storing instruction which, when executed on a computing device, cause the computing device to perform a method comprising: 
receiving audio data regarding a user of a vehicle, wherein the audio data is collected by at least one microphone located in a fixed structure (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. Receiving, at the vehicle, data for a user account to use the vehicle. The cloud processing server uses the user account to identify a user profile of a user. Then, receiving, from the cloud processing server, voice profiles, user profile – See at least abstract. Vocal parameters and prosody features such as pitch variables and speech rate may be analyzed through pattern recognition, e.g., using one or more microphones of a vehicle – See at least ¶136); 
analyzing the audio data using voice recognition to determine a characteristic of the user (The vehicle includes an on-board computer for processing instructions for the vehicle and processing wireless communication to exchange data with the cloud processing server. A user's tone of voice is analyzed to determine matches in predefined tones. The tones are matched to voice profiles that determine or correlate to a selected vehicle response – See at least ¶9); and 
controlling, based on the determined characteristic, media of the user in the vehicle (The processing system enables the vehicle response to be tailored to respond to the user's voice input in a way that respects or understands the user's possible mood or possible state of mind. If the user's tone implies that the user is rushed, the system will process that tone in the voice and will provide a vehicle response in a more expedited manner. If the tone implies that the user is relaxed, the system may provide supplemental information in addition to responding to the voice input – See at least ¶10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Penilla et al., US 20160104486 A1, in view of Kwok-Suzuki et al., US 20160070898 A1, hereinafter referred to as Penilla and Kwok-Suzuki, respectively.
Regarding claim 3, Penilla fails to explicitly disclose wherein the at least one microphone is mounted on a wall of the fixed structure.
However, Kwok-Suzuki teaches wherein the at least one microphone is mounted on a wall of the fixed structure (Data collectors may collect data from users interfaces associated with various types of appliances and computing devices. The data may be collected from user’s interface implemented in a large home appliance – See at least ¶43. Examiner notes the large home appliance is the fixed structure).
Penilla discloses a vehicles response to user voice input and configuration of a vehicle based on collected user data. Kwok-Suzuki teaches collecting data from a user and receiving data from an appliance of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Penilla and include the feature of wherein the at least one microphone is mounted on a wall of the fixed structure, as taught by Kwok-Suzuki, to uniquely identify a user or driver of a vehicle and to distinguish the user from any other user.

Regarding claim 15, Penilla fails to explicitly disclose wherein the audio data is further collected from an appliance of the user located in the fixed structure.
However, Kwok-Suzuki teaches wherein the audio data is further collected from an appliance of the user located in the fixed structure (Data collectors may collect data from users interfaces associated with various types of appliances and computing devices. The data may be collected from user’s interface implemented in a large home appliance – See at least ¶43. Examiner notes the large home appliance is the fixed structure).
Penilla discloses a vehicles response to user voice input and configuration of a vehicle based on collected user data. Kwok-Suzuki teaches collecting data from a user and receiving data from an appliance of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Penilla and include the feature of wherein the at least one microphone is mounted on a wall of the fixed structure, as taught by Kwok-Suzuki, to uniquely identify a user or driver of a vehicle and to distinguish the user from any other user.

Regarding claim 16, Penilla fails to explicitly disclose wherein the appliance is a security device or a camera.
However, Kwok-Suzuki teaches wherein the appliance is a security device or a camera (Data collectors may collect data from users interfaces associated with various types of appliances and computing devices. The data may be collected from user’s interface implemented in a large home appliance - See at least ¶43. Examiner notes the large home appliance is the fixed structure).
Penilla discloses a vehicles response to user voice input and configuration of a vehicle based on collected user data. Kwok-Suzuki teaches collecting data from a user and receiving data from an appliance of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Penilla and include the feature of wherein the appliance is a security device or a camera, as taught by Kwok-Suzuki, to uniquely identify a user or driver of a vehicle and to distinguish the user from any other user.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al., US 20160104486 A1, in view of Haas, US 20170237944 A1, hereinafter referred to as Penilla and Haas, respectively.
Regarding claim 8, Penilla fails to explicitly disclose at least one sensor of a charging device used to charge the vehicle, wherein the audio data further includes data collected by the at least one sensor.
However, Haas teaches at least one sensor of a charging device used to charge the vehicle, wherein the audio data further includes data collected by the at least one sensor (Electric vehicle charging station includes built-in cameras to allow videos to be taken by the camera to be transmitted to a server or a mobile phone and stored on the electric vehicle charging station and processed locally as a camera for performing various camera function such as authentication – See at least ¶9. A audio recorder coupled to the processor may be sampled nearly simultaneously with the encoded and scaled video stream by the processor and combined to generate an audio data – See at least ¶35).
Penilla discloses a vehicles response to user voice input and configuration of a vehicle based on collected user data. Haas teaches receiving data from a computing device of a charger used to charge the vehicle.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Penilla and include the feature of at least one sensor of a charging device used to charge the vehicle, wherein the audio data further includes data collected by the at least one sensor, as taught by Haas, to uniquely identify a user or driver of a vehicle and to distinguish the user from any other user.

Regarding claim 17, Penilla fails to explicitly disclose wherein the audio data is further collected from a charging device used to charge the vehicle.
However, Haas teaches wherein the audio data is further collected from a charging device used to charge the vehicle (Electric vehicle charging station includes built-in cameras to allow videos to be taken by the camera to be transmitted to a server or a mobile phone and stored on the electric vehicle charging station and processed locally as a camera for performing various camera function such as authentication – See at least ¶9. A audio recorder coupled to the processor may be sampled nearly simultaneously with the encoded and scaled video stream by the processor and combined to generate an audio data – See at least ¶35).
Penilla discloses a vehicles response to user voice input and configuration of a vehicle based on collected user data. Haas teaches receiving data from a computing device of a charger used to charge the vehicle.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Penilla and include the feature of wherein the audio data is further collected from a charging device used to charge the vehicle, as taught by Haas, to uniquely identify a user or driver of a vehicle and to distinguish the user from any other user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662